12/01/2020



                                                                                    Case Number: DA 20-0319
            IN THE SUPREME COURT OF THE STATE OF MONTANA

                       Supreme Court Cause No. DA 20-0319

 BOYNE USA, INC.,

              Petitioner and Appellee and
              Cross-Appellant,

       v.


 DEPARTMENT OF REVENUE OF THE
 STATE OF MONTANA,

              Respondent and Appellant.


                             GRANT OF EXTENSION

      Pursuant to Rule 26(1), M.R.App.P., the Department of Revenue of the State

of Montana is granted a 30-day extension of time up to and including January 8,

2021, to file its response/reply brief.

      Dated this ____ day of _____________ 2020.




                                          BOWEN GREENWOOD
                                          Clerk of the Supreme Court




                                                                        Electronically signed by:
                                                                           Bowen Greenwood
                                                                       Clerk of the Supreme Court
                                                                            December 1 2020